19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, Reverend, Plaintiff Appellant,v.STATE of Maryland;  Maryland State Police Department;  LarryW. Tolliver, Colonel;  Bishop L. Robinson;Richard E. Walters, Defendants Appellees.
No. 93-2259.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 27, 1994.Decided:  March 4, 1994.

Monroe Roosevelt Parker, Appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER,Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  Parker v. Maryland, No. CA-93-2544-H (D. Md. Sept. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 Appellant essentially alleges the common law tort claims of malicious prosecution and abuse of process because Appellees have wrongfully charged him with driving on a suspended license.  He fails to allege any specific violations of federal or constitutional law.  Absent such allegations, his state tort claims are not actionable under Sec. 1983.   Cramer v. Crutchfield, 648 F.2d 943, 945 (4th Cir.1981)